


Exhibit 10.i.i

 

AMENDED AND RESTATED

MASCO CORPORATION

RETIREMENT BENEFIT RESTORATION PLAN

 

Effective January 1, 1995

With Subsequent Amendments

As Amended and Restated Effective December 22, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1 - ADOPTION OF PLAN

1

1.1

Adoption

1

1.2

Purpose

1

1.3

Construction

1

SECTION 2 - COVERAGE

2

2.1

Covered Employees

2

2.2

Commencement and Cessation of Coverage

2

SECTION 3 - BENEFITS

3

3.1

Amount

3

3.2

Timing and Form of Payments

4

3.3

Forfeitability

4

3.4

No Payment During Employment

4

3.5

Delay of Payment

4

SECTION 4 - SOURCE OF BENEFITS AND CHANGE OF CONTROL

5

4.1

Cost of Plan

5

4.2

Option to Fund Informally

5

4.3

Physical Examinations

5

4.4

No Employee Contributions or Loans

5

4.5

Change of Control

5

SECTION 5 - ADMINISTRATION

8

5.1

Plan Administrator and Named Fiduciary

8

5.2

Claims Procedure

8

5.3

Arbitration

9

SECTION 6 - LIMITATION OF COVERED EMPLOYEE’S RIGHTS

11

6.1

No Contract of Employment

11

6.2

Unsecured Creditor

11

6.3

No Trust

11

SECTION 7 - AMENDMENT OR TERMINATION

12

7.1

Right to Amend or Terminate Plan

12

7.2

Limitations

12

7.3

Payment of Benefits Upon Termination

12

SECTION 8 - MISCELLANEOUS PROVISIONS

13

8.1

Independence of Benefits

13

8.2

Nonalienation of Benefits

13

8.3

Payments for the Benefit of Employee

13

8.4

Use of Words

13

8.5

Headings

13

8.6

Savings Clause

13

SECTION 9 - DEFINITIONS

14

9.1

Code

14

9.2

Company

14

9.3

ERISA

14

 

i

--------------------------------------------------------------------------------


 

9.4

Plan

14

9.5

Masco

14

9.6

Retirement

14

9.7

Change of Control

14

9.8

Deferred Compensation Trust

15

9.9

Beneficiary

15

9.10

Gross-Up Amount

15

9.11

Present Value

15

9.12

PBGC

16

9.13

Control Change

16

9.14

Covered Benefits

16

SECTION 10 - EXECUTION

17

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

MASCO CORPORATION RETIREMENT

BENEFIT RESTORATION PLAN

 

SECTION 1

ADOPTION OF PLAN

 

1.1       Adoption.  Masco Corporation (“Masco”) hereby adopts the Masco
Corporation Retirement Benefit Restoration Plan (“Plan”), originally effective
January 1, 1995 (“Effective Date”), as amended and restated herein effective
October 22, 2008 (“Restatement Effective Date”).

 

1.2     Purpose.      The sole purpose of the Plan is to provide benefits to a
select group of management or highly compensated employees, that would be
provided to such employees who terminate employment or retire after the
Effective Date under certain retirement plans of Masco Corporation and its
subsidiaries, which plans are set forth in Appendix “A” hereto and are qualified
plans under Section 401(a) of the Internal Revenue Code of 1986, as amended
(Code) (the “Qualified Plans”, “Qualified Pension Plans” or “Qualified Profit
Sharing Plans”), but for the benefit limitations of the Code, in order to
encourage the continued employment and diligent service of such employees with
Masco or the company (as hereinafter defined) following the Effective Date. 
Accordingly (by way of example and not limitation), in no event shall the
provisions of the Plan be construed to benefit any employee whose termination of
employment occurred prior to the Effective Date.  Effective as of the
Restatement Effective Date, the Plan as amended and restated herein shall apply
to all those employees then eligible to participate hereunder, as well as to all
persons who terminated employment prior to such date who retain a deferred
vested right to benefits under the Plan or to whom retirement benefits are being
paid under the Plan. Notwithstanding the foregoing, effective as of January 1,
2010 the defined benefit Qualified Pension Plans set forth on Appendix A are
amended to provide that all credited service and salary accruals in such plans
are frozen as of January 1, 2010; consequently, no provision of this Plan shall
be interpreted to provide for accrual of any defined benefit pension hereunder
with respect to any period following January 1, 2010, and all defined benefit
pension accruals under this Plan are to be frozen as of January 1, 2010.

 

1.3       Construction.  The Plan shall be construed in accordance with Michigan
law, except where preempted by federal law.  It is intended that the Plan,
except as permitted herein, shall be unfunded and maintained by Masco primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees, so that the Plan is exempt from the
requirements of Parts 2, 3 and 4 of the Employee Retirement Income Security Act
of 1974, as amended (ERISA).  All provisions of the Plan shall be interpreted in
accordance with such intentions.

 

1

--------------------------------------------------------------------------------


 

SECTION 2

COVERAGE

 

2.1                   Covered Employees.  The coverage of the Plan shall be
limited to highly-compensated or management employees of Masco and of those
subsidiaries of Masco the Qualified Plans of which are listed in Appendix “A”,
who individually (a) receives from Masco or the subsidiary of Masco which is the
employer of such person (“company”) annual compensation otherwise eligible for
coverage under the terms of such Qualified Plan which exceeds the applicable
limit as provided by Section 401(a)(17) of the Code, or (b) whose benefits or
contributions under the Qualified Plans are reduced due to the application of
Section 415 of the Code (hereinafter, “employee”).

 

2.2                   Commencement and Cessation of Coverage.  An employee shall
be covered under the Plan commencing on the later of (a) the Effective Date or
(b) the earlier of the date that his plan-eligible compensation described in
paragraph 2.1 first exceeds the annual limitation amount described in paragraph
2.1 or the date his benefits or contributions under the Qualified Plans are
first reduced by the application of Code Section 415.  An employee shall cease
to be covered by the Plan on his date of termination of employment from Masco or
the company and any of their subsidiaries.  If prior to such termination an
employee ceases to qualify for coverage under the Plan due to some other event
(by way of examples and not as limitation, a decrease in Plan-eligible
compensation or the commencement of employment with Masco or the company or any
of their subsidiaries, which employer has no Qualified Plan or has discontinued
its Qualified Plan), his coverage under the Plan shall cease as of the time such
disqualifying event occurs and only the benefits accrued hereunder up to such
time shall be payable from this Plan. Notwithstanding the foregoing, unless
otherwise specified in Appendix A, coverage under any plan which from time to
time may be added to or deleted from Appendix A, shall be effective only from
and after the date when such plan is added to or deleted from Appendix A.

 

2

--------------------------------------------------------------------------------


 

SECTION 3

BENEFITS

 

3.1                   Amount.  A covered employee shall be entitled hereunder to
either or both, as applicable, of the following supplemental retirement
benefits:

 

(a)   An annual amount equal to the benefit which would have been payable to the
employee under any defined benefit (pension) Qualified Plan in which he is a
participant (“Qualified Pension Plan”), computed without regard to any benefit
limitations imposed by the Code on the computation or amount of such benefit,
and reduced (but not below zero) by any benefits which the employee is eligible
to receive, prior to giving effect to any qualified domestic relations order or
tax levy, under any such Qualified Pension Plan, each benefit being expressed
for this purpose in the normal form of payment under said Qualified Pension
Plan;

 

(b)   A single sum amount equal to the difference between (1) the cumulative
total of employer contributions (other than contributions characterized as
elective deferrals under Code Section 401(k) or matching contributions under
Section 401(m)) which from time to time would have been contributed to the
account of the employee with respect to periods after December 31, 1993 under
any defined contribution (profit sharing) Qualified Plan in which he is a
participant computed without regard to any limitations imposed by the Code on
the determination or amount of such employer contributions and (2) the actual
employer profit sharing contributions made during such periods prior to giving
effect to any qualified domestic relations order or tax levy, with such
difference adjusted by the average of the investment earnings (or losses)
actually experienced for each such period in the Fidelity Freedom Funds which
are offered as investment choices in the Masco Corporation Future Service Profit
Sharing Plan (or in such other index fund or funds as Masco may determine from
time to time), as if the contributions in (1) above had been made simultaneously
with the actual contributions referenced in (2) above. Notwithstanding the
foregoing, on and after January 1, 2010 the term “profit sharing” shall be
deemed to include those 401(k) savings plans included thereafter on Appendix A;
and on and after January 1, 2010 the exclusion contained in the first
parenthetical in this Section 3.1(b) shall be ineffective with respect to
employer matching contributions described in Code Section 401(m) called for by
the matching formulae in those 401(k) savings plans included thereafter on
Appendix A; provided, however, the foregoing is not intended to permit any
employee elective deferrals in excess of the limit established from time to time
by Code Section 401(g)(1)(B) nor to provide employer matching contributions on
other than actual employee elective deferrals made under the qualified plans up
to such limit under Code Section 401(g)(1)(B); provided, further, effective on
and after December 22, 2010, any bonus paid in 2010 shall not be considered as
eligible for the purpose of determining the amount of matching contributions
under this Plan, if the amount

 

3

--------------------------------------------------------------------------------


 

of such bonus was included for purposes of the Masco Corporation Supplemental
Executive Retirement Plan.

 

In no case shall there be any adjustments for forfeitures of any kind and no
payment made pursuant to this Plan shall have any gross-up for tax effect, other
than as provided under paragraphs 4.5 or 4.6, and there shall be no defined
benefit pension accruals under subsection 3.1(a) with respect to any period
following January 1, 2010, or otherwise, and all defined benefit pension
accruals under this Plan are frozen as of January 1, 2010.

 

3.2                   Timing and Form of Payments.  (a) Retirement benefit
payments hereunder which are supplemental to a Qualified Pension Plan shall be
made commencing at Retirement and shall be payable either (i) for an employee
who is unmarried at the time payments commence, in the form of a single life
annuity, (ii) for any employee who is married when payments commence, in the
form of a 50% joint and survivor annuity with the employee’s spouse, or (iii) in
an optional form which the employee validly elects (pursuant to the same
procedures, and for the same optional forms, as are specified in the Qualified
Pension Plan) for payment of benefits hereunder.  Any optional form selected
shall be paid at such times and in such amounts as are in the aggregate,
actuarially equivalent to the Plan’s payments when made as a single life annuity
(including, as applicable, additional early commencement actuarial reduction for
amounts payable under paragraph 3.1(a) which commence prior to the Qualified
Pension Plan’s normal retirement date, other than benefits (for example,
disability benefits) which by their terms would be payable prior to the normal
retirement date with no reduction for early commencement); such actuarial
equivalents shall be computed using the same formulas and actuarial factors as
set forth for determinations of comparable optional forms of benefits as are
offered under the Qualified Pension Plan; for purposes of this paragraph 3.2(a),
an employee’s marital status and spouse shall be determined in accordance with
the Qualified Pension Plan.  Other than as provided in paragraphs 4.5 and 4.6 or
in the case of a benefit the Present Value of which is less than $5000, the Plan
may not make an actuarially equivalent payment in the form of a lump sum.

 

(b)                     A sum payable hereunder which is supplemental to a
Qualified Profit Sharing Plan shall be paid in a single lump sum promptly
following Retirement to the employee (or to the Beneficiary named under the
Qualified Profit Sharing Plan).  Notwithstanding the foregoing, such payment
shall be subject to delay as described in paragraph 3.5 for those persons
subject thereto.

 

3.3                   Forfeitability.   Except as provided in paragraph
4.5(a)(i), the right to any payment of benefits under the Plan shall be vested
in the same manner and to the same extent as benefits are vested under the
Qualified Pension and Qualified Profit Sharing Plans.

 

3.4                   No Payment During Employment.  Notwithstanding the
foregoing, no periodic payments computed under paragraph 3.1 shall be made until
after termination of employment from Masco, the company or any of their
subsidiaries.

 

4

--------------------------------------------------------------------------------


 

3.5                   Delay of Payment.  Notwithstanding the foregoing, any
payments of Covered Benefits (those benefits subject to the provisions of Code
Section 409A) otherwise payable hereunder to an employee who is a person
described in 26 CFR 1.409A-1(i) shall be delayed for the first six months
following termination of employment, and after six months such delayed payments
shall be paid to the employee in a single lump sum, with no interest adjustment
for such delay.

 

SECTION 4

SOURCE OF BENEFITS AND CHANGE OF CONTROL

 

4.1                   Cost of Plan.  Other than as provided in paragraphs 4.2,
4.5 and 4.6, the entire cost of providing benefits under the Plan, including the
costs of the Plan Administrator, shall be paid by Masco out of its general
assets, and Masco’s obligations under the Plan shall be an unfunded and
unsecured promise to pay.  Other than as provided in paragraphs 4.2, 4.5 and
4.6, Masco shall not be obligated to separately fund its obligations under the
Plan.

 

4.2                   Option to Fund Informally.   Notwithstanding paragraph
4.1, Masco may, at its sole option, or by agreement, informally fund its
obligations under the Plan in whole or in part, provided, however, in no event
shall such informal funding be construed to create any trust fund (other than
pursuant to paragraphs 4.5 and 4.6), escrow account or other security for an
employee with respect to the payment of benefits under the Plan. Furthermore, if
Masco decides to informally fund the Plan, in whole or in part, by procuring, as
owner, life insurance for its own benefit on the lives of employees, the form of
such insurance and the amounts thereof shall be the sole decision of Masco, and
in no event shall an employee have any incidents of ownership in any such
policies of insurance.

 

4.3                   Physical Examinations.   If a physical examination is
required for Masco to obtain insurance for covered employees under paragraph
4.2, each employee agrees to undergo such physical examinations as may be
required by the insurance carrier.  Such physical examinations shall be
conducted by a physician approved by Masco, at the expense of Masco.

 

4.4                   No Employee Contributions or Loans.  No loans or hardship
distributions or contributions by employees are permitted or required under the
Plan.

 

4.5                   Change of Control. (a)  Immediately upon the occurrence of
any Change of Control:

 

(i)                                     If the employee is then employed by
Masco or the company, if not already 100%, vesting in all benefits hereunder
shall be deemed for all purposes of this Plan to be 100%.

 

5

--------------------------------------------------------------------------------


 

(ii)                                  Masco shall forthwith deposit to an
account in the employee’s name (or that of the employee’s Beneficiary if the
employee is then deceased and the employee’s Beneficiary is entitled to benefits
hereunder) in the Deferred Compensation Trust, which Masco shall theretofore
have established,  110% of the sum of the Gross-Up Amount plus:

 

(A)                               If the employee is then employed by Masco or
the company, an amount equal to the discounted Present Value of the benefits
which would have been payable under paragraphs 3.1 and 3.2 of this Plan upon
Retirement at age 65 or attained age if greater, assuming for purposes of this
clause, no compensation increases and that if younger than age 65 the employee
and the employee’s Beneficiary had attained such age;

 

(B)                               If employment has previously been terminated
but the employee or the employee’s Beneficiary is then entitled in the future to
receive benefits under this Plan, an amount equal to the discounted Present
Value of the benefits which would have been so payable; and

 

(C)                               If the employee or the employee’s Beneficiary
is then receiving payments under paragraph 3.2 of this Plan, an amount equal to
the Present Value of those benefits payable in the future to the employee and
the employee’s Beneficiary.

 

(b)                                 If the Deferred Compensation Trust is not
established prior to or within thirty days after the Change of Control, all
payments which would otherwise have been made to the employee or the employee’s
Beneficiary from the Deferred Compensation Trust shall immediately after such
thirty day period be made to the employee or the employee’s Beneficiary by
Masco.

 

(c)                                  Any deposit by Masco to an account in the
employee’s name or that of the employee’s Beneficiary in the Deferred
Compensation Trust prior to the occurrence of the Change of Control, together
with all income then accrued thereon (but only to the extent of the value of
such deposited amount and the income accrued thereon on the day of any deposit
under clause (a)(ii) of this paragraph 4.5), shall reduce by an equal amount the
obligations of Masco to make the deposit required under clause (a)(ii) of this
paragraph 4.5.

 

(d)                                 At or prior to making the deposit required
by clause (a)(ii) of this paragraph 4.5, Masco shall deliver to the Trustee
under the Deferred Compensation Trust a certificate specifying that portion, if
any, of the amount in the trust account, after giving effect to the deposit,
which is represented by the Gross-Up Amount. Payment of 90.91% of the amount
required by clause (a)(ii) of this paragraph 4.5 to be paid to the trust
account, together with any income accrued thereon from the date of the Change of
Control, is to be made to the employee or the employee’s Beneficiary, as
applicable, under the terms of the Deferred Compensation Trust, at the earlier
of (1) immediately upon a Change of Control if the employee then is deceased or
has attained age 65, (2) the employee’s death

 

6

--------------------------------------------------------------------------------


 

subsequent to the Change of Control, or (3) the date which is one year after the
Change of Control (subject, in each case, to paragraph 3.5 if applicable);
provided, however, that the Trustee under the Deferred Compensation Trust is
required promptly to pay to the employee or the employee’s Beneficiary, as
applicable, from the trust account from time to time amounts, not exceeding in
the aggregate the Gross-Up Amount, upon the employee’s or the employee’s
Beneficiary’s certification to the Trustee that the amount to be paid has been
or within 60 days will be paid by the employee or the employee’s Beneficiary to
a Federal, state or local taxing authority as a result of the Change of Control
and the imposition of the excise tax under Section 4999 of the Code (or any
successor provision) on the receipt of any portion of the Gross-Up Amount.  All
amounts in excess of the amount required to be paid from the trust account by
the preceding sentence, after all expenses of the Deferred Compensation Trust
have been paid and the Deferred Compensation Trust has been terminated, shall
revert to Masco.

 

(e)                                  Subject to the next sentence of this clause
(e), the payment of the Gross-Up Amount to the employee or the employee’s
Beneficiary or the account in the employee’s or the employee’s Beneficiary’s
name in the Deferred Compensation Trust hereunder will thereby discharge Masco
from any obligations it may have under any present or future stock option or
stock award plan, retirement plan or otherwise, to make any other payment as a
result of the employee’s income becoming subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision) or any interest or
penalties with respect to such excise tax.  As a result of the uncertainty which
will be present in the application of Section 4999 of the Code (or any successor
provision) at the time of the determination of the Gross-Up Amount and the
possibility that between the date of determination of the Gross-Up Amount and
the dates payments are to be made to the employee or the employee’s Beneficiary
under this Agreement, changes in applicable tax laws will result in an incorrect
determination of the Gross-Up Amount having been made, it is possible that
(i) payment of a portion of the Gross-Up Amount will not have been made by Masco
which should have been made (an “Underpayment”), or (ii) payment of a portion of
the Gross-Up Amount will have been made which should not have been made (an
“Overpayment”), consistent with the calculations required to be made hereunder. 
In the event of an Underpayment, such Underpayment shall be promptly paid by
Masco to or for the employee’s benefit.  In the event that the employee or the
employee’s Beneficiary discovers that an Overpayment shall have occurred, the
amount thereof shall be promptly repaid by the employee or the employee’s
Beneficiary to Masco.

 

(f)                                   Prior to the occurrence of a Change of
Control, any deposits made by Masco to an account in the Deferred Compensation
Trust may be withdrawn by Masco.  Upon the occurrence of a Change of Control,
all further obligations of Masco under this Agreement (other than under this
paragraph 4.5 to the extent not theretofore performed) shall terminate in all
respects.

 

4.6       Control Change.  If a “Control Change” has occurred which is also a
“Change of Control” then all of the provisions of the Plan, including the
foregoing provisions of this paragraph 4, shall apply without change.  However,
if there is a “Control Change” which is not a “Change of Control” then (a) the
foregoing provisions of paragraph 4 shall apply with exception

 

7

--------------------------------------------------------------------------------


 

of subparagraph 4.5(b), (b) in subparagraph 4.5(d)(3) the phrase “the date which
is one year after the Change of Control” is to be replaced by the phrase “in the
amounts and upon the dates set forth in paragraphs 3.1 and 3.2” and (c) for the
purposes of this paragraph 4.6, all references to “Change in Control” in
subparagraphs 4.5(a), 4.5(c), 4.5(d), 4.5(e) and 4.5(f) shall be deemed to be
“Control Change”. If, for any reason, the monthly benefit paid by the Deferred
Compensation Trust to the employee or the employee’s Beneficiary is less than
the monthly benefit used to calculate the amount deposited under the next
preceding sentence, Masco shall pay the deficiency directly to the employee or
the employee’s Beneficiary.

 

SECTION 5

ADMINISTRATION

 

5.1                   Plan Administrator and Named Fiduciary.   The Plan
Administrator and Named Fiduciary of the Plan for purposes of ERISA shall be
Masco Corporation whose business address is 21001 Van Born Road, Taylor, MI
48180, and whose telephone number is (313) 274-7400.  Masco shall have the right
to change the Plan Administrator and Named Fiduciary of the Plan at any time,
and to change the address and telephone number of the same.  Masco shall give
each covered employee written notice of any such change in the Plan
Administrator and Named Fiduciary, or in the address or telephone number of the
same.

 

5.2                   Claims Procedure.   The Plan Administrator has the power
to interpret all provisions of the Plan and make final determinations concerning
the meaning of the Plan and the right of any person to benefits under the Plan.

 

Each covered employee, or other person claiming through the employee, must file
a written claim for benefits with the Plan Administrator as a prerequisite to
the payment of benefits under the Plan.  Any denial by the Plan Administrator of
a claim for benefits under the Plan by an employee or other person (collectively
referred to as “claimant”) shall be stated in writing by the Plan Administrator
and delivered or mailed to the claimant within 90 days after receipt of the
claim, unless special circumstances require an extension of time for processing
the claim.  If such an extension of time is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial 90-day period.  In no event shall such extension exceed a period of 90
days from the end of the initial period.

 

Any notice of denial shall set forth the specific reasons for the denial,
specific reference to pertinent provisions of the Plan upon which the denial is
based, a description of any additional material or information necessary for the
claimant to perfect his claim, with an explanation of why such material or
information is necessary, and any explanation of claim review procedures under
the Plan, written to the best of the Plan Administrator’s ability in a manner
that may be understood without legal or actuarial counsel.

 

8

--------------------------------------------------------------------------------

 

A claimant whose claim for benefits has been wholly or partially denied by the
Plan Administrator may request, within 90 days following the date of such
denial, in a writing addressed to the Plan Administrator, a review of such
denial.  The claimant shall be entitled to submit such issues or comments in
writing or otherwise, as he shall consider relevant to a determination of his
claim, and may include a request for a hearing in person before the Plan
Administrator.  Prior to submitting his request, the claimant shall be entitled
to review such documents as the Plan Administrator shall agree are pertinent to
his claim.  The claimant may, at all stages of review, be represented by
counsel, legal or otherwise, of his choice, provided that the fees and expenses
of such counsel shall be borne by the claimant.

 

All requests for review shall be promptly resolved.  The Plan Administrator’s
decision with respect to any such review shall be set forth in writing and shall
be mailed to the claimant not later than 60 days following receipt by the Plan
Administrator of the claimant’s request unless special circumstances, such as
the need to hold a hearing, require an extension of time for processing, in
which case the Plan Administrator’s decision shall be so mailed not later than
120 days after receipt of such request.

 

5.3                               Arbitration.   Exhaustion of the claim and
claim review procedures of Section 5.2 is prerequisite to any further
consideration of a claim.  In the event that any claim remains fully or
partially unresolved after exhaustion of the claim and claim review procedures
of Section 5.2, any remaining dispute shall be deemed to have been finally
adjudicated under the procedure provided in paragraph 5.2 unless the claimant or
Masco shall have submitted its claim in accordance with the following procedure:

 

Masco and the claimant must first attempt to resolve the dispute through
facilitative mediation conducted by the American Arbitration Association in
accordance with its Rules for the Mediation of Employment Disputes.  A Request
for Mediation must be received by the American Arbitration Association within 60
calendar days of the decision which is being appealed or the claim will be
deemed waived.  If the dispute is not resolved through mediation, the dispute
shall be resolved by exclusive, final and binding arbitration by the AAA before
a single, neutral Arbitrator knowledgeable in employment law whose decision
shall be final and binding upon the Plan, Masco and the claimant.  A Request for
Arbitration must be received by the American Arbitration Association within 60
calendar days from the date the mediation was conducted or the claim will be
deemed waived.  The proceedings for the arbitration shall be governed by the
Association’s Rules for the Arbitration of Employment Disputes.  Judgment upon
an award rendered by the Arbitrator may be entered in any court having
jurisdiction.  Masco will pay all of the expenses and fees of the Mediator. 
Masco will also pay the AAA’s mediation administrative fees.  Masco will pay all
of the expenses and fees of the Arbitrator.  Masco will also pay the AAA’s
arbitration administrative fees.   Notwithstanding any provision to the contrary
in the Rules of the American Arbitration Association, the Mediation and
Arbitration shall be held in the Detroit metropolitan area unless agreed to
otherwise by the parties in writing.  Any claim shall be deemed waived unless
presented within the time limits specified in Section 5.2 and this Section 5.3. 
The Arbitrator shall not have jurisdiction or authority to change, add to or
subtract from any of the provisions of the Plan.  The Arbitrator’s sole
authority shall be to interpret and review the Plan Administrator’s decision
from which the appeal to arbitration is taken, utilizing an arbitrary and
capricious standard of review of the Plan

 

9

--------------------------------------------------------------------------------


 

Administrator’s decision.  If the Arbitrator finds that the Plan Administrator’s
decision was not arbitrary and capricious, the Arbitrator shall affirm the Plan
Administrator’s decision.  The Arbitrator shall not conduct a de novo review of
the claim and the Plan Administrator’s decision pertaining thereto, unless the
Arbitrator shall have found that the Plan Administrator’s decision was arbitrary
and capricious.  Because arbitration is the exclusive remedy with respect to any
claim hereunder, neither Masco, the claimant nor any other party has the right
to resort to any federal, state or local court or administrative agency
concerning any claim, and the decision of the Arbitrator shall be a complete
defense to any suit, action or proceeding instituted in any federal, state or
local court or before any administrative agency with respect to any dispute
which is arbitrable as herein set forth.  The arbitration provisions hereof
shall, with respect to any claim, survive the termination of the Plan.

 

10

--------------------------------------------------------------------------------


 

SECTION 6

LIMITATION OF COVERED EMPLOYEE’S RIGHTS

 

6.1          No Contract of Employment.   The Plan shall not be deemed to create
a contract of employment between Masco or any Masco subsidiary, the company or
any affiliate of Masco, and any covered employee and shall create no right in
any covered employee to continue in the employ of Masco or any of its
subsidiaries, , the company or any affiliate of Masco for any specific period of
time, or to create any other rights in any covered employee or obligations on
the part of Masco, the company or any affiliate of Masco, except as are set
forth explicitly herein or in a written employment contract.  In consideration
of his coverage hereunder each covered employee shall be deemed to have agreed
that Masco, the company or any affiliate of Masco has the right to terminate him
at any time, with or without cause, and nothing in the Plan shall restrict the
right of any covered employee to terminate his employment.

 

6.2                               Unsecured Creditor.   The rights of any
employee or any person claiming through the employee under the Plan shall be
solely those of an unsecured general creditor of Masco.  Any employee,
Beneficiary or any person claiming through the employee, shall only have the
right to receive from Masco those payments hereunder as are specified herein. 
Each covered employee agrees that he or any person claiming through him shall
have no rights or interests in any specific asset of Masco, including any
insurance policies or contracts which Masco may possess to informally fund the
Plan.

 

6.3                               No Separately Identified Assets.  Other than
as provided in paragraphs 4.2, 4.5 and 4.6 and permitted by rules established
under IRS Rev. Proc. 92-64, as modified by IRS Notice 2000-56, no asset used or
acquired by Masco in connection with the liabilities it has assumed under the
Plan shall be deemed to be held under any trust for the benefit of any employee
nor shall any such asset be considered security for the performance of the
obligations of Masco, but shall be, and remain, a general unpledged and
unrestricted asset of Masco, except as may be provided by separate agreement and
as permitted under Internal Revenue Service and Department of Labor rules and
regulations for deferred compensation and unfunded supplemental retirement
plans.

 

11

--------------------------------------------------------------------------------


 

SECTION 7

AMENDMENT OR TERMINATION

 

7.1                               Right to Amend or Terminate Plan.   Masco
reserves the right to amend the Plan in any manner deemed appropriate by Masco’s
Board of Directors, and Masco reserves the right to terminate the Plan for any
reason and at any time in whole or part by action of the Board of Directors.

 

7.2                               Limitations.   Notwithstanding paragraph 7.1,
no such amendment or termination shall reduce or otherwise affect the benefits
payable to or on behalf of any covered employee that have accrued prior to such
amendment or termination without the written consent of the employee (or
Beneficiary, if applicable).  In addition, the complete or partial termination
of this Plan, should it occur or be deemed by facts and circumstances to have
occurred, shall have the same effect on the vesting of benefits accrued to date
under this Plan as in the case of a complete or partial termination of a
Qualified Plan.

 

7.3                               Payment of Benefits Upon Termination.   Other
than as provided in paragraphs 4.5 and 4.6, upon termination or partial
termination of the Plan Masco may elect the method by which benefits accrued
through the date of such termination or partial termination shall be provided. 
Such election may include the payment of the present value of all such accrued
benefits directly to covered employees (or beneficiaries, if applicable) or any
other method of payment or funding permissible under law which Masco may, in its
sole discretion, determine; provided, however, no such payment method or funding
shall be utilized, the effect of which would be to subject the recipients of
such payment or funding to adverse tax consequences under Section 409A of the
Code.

 

12

--------------------------------------------------------------------------------


 

SECTION 8

MISCELLANEOUS PROVISIONS

 

8.1                               Independence of Benefits.   Except as
otherwise provided herein or pursuant to the terms of any separate agreement by
Masco or the company with an employee, the benefits payable under the Plan shall
be independent of, and in addition to, any other benefits or compensation,
whether by salary, or bonus or otherwise.  The Plan does not involve a reduction
in salary or foregoing of an increase in future salary by any employee, nor
(other than by a separate agreement with the employee) does the Plan in any way
affect or reduce the existing and future compensation and other benefits of any
employee.

 

8.2                               Nonalienation of Benefits.   Except insofar as
this provision may be contrary to applicable law (such as a domestic relations
or medical support order of a court with jurisdiction), no sale, transfer,
alienation, assignment, pledge, collateralization, or attachment of any benefits
under the Plan shall be valid or recognized by Masco.

 

8.3                               Payments for the Benefit of Employee.   In the
event that Masco shall find that any person to whom a benefit is payable under
the Plan is unable to care for his affairs because of illness or accident, is
otherwise mentally or physically incompetent, or is unable to give a valid
receipt, Masco may cause the payments becoming due to such person to be paid to
another individual for such person’s benefit, without responsibility on the part
of Masco to follow application of such payment.  Any such payment shall be a
payment on account of such person and shall operate as a complete discharge of
Masco from all liability under the Plan.

 

8.4                               Use of Words.   Wherever any words are used in
the Plan in the masculine gender, they shall be construed as though they also
were used in the feminine gender in all cases where they would so apply, and
wherever any words are used in the Plan in the singular forms they shall be
construed as though they also were used in the plural form in all cases where
they would so apply, and vice versa.

 

8.5                               Headings.   Headings of paragraphs herein are
inserted for convenience of reference.  They constitute no part of the Plan and
are not to be considered in the construction of the Plan.

 

8.6                               Savings Clause.   If any provisions of the
Plan shall be for any reason invalid or unenforceable, the remaining provisions
nevertheless shall be carried into effect.

 

13

--------------------------------------------------------------------------------


 

SECTION 9

DEFINITIONS

 

Terms capitalized in the text of this Plan shall have the meanings referred to
below, unless the context requires otherwise.  Terms not defined herein shall be
construed in reference to the same or similar terms as used in the applicable
Qualified Plan.

 

9.1                               Code.  See paragraph 1.2.

 

9.2                               Company.  See paragraph 2.1.

 

9.3                               ERISA.  See paragraph 1.3.

 

9.4                               Plan.  See paragraph 1.1.

 

9.5                               Masco.  See paragraph 1.1.

 

9.6                               Retirement shall mean an employee’s
termination of employment with Masco or the company on a retirement date under
any of Masco’s or the company’s Qualified Plans.  Termination of employment for
all purposes under this Plan shall mean a “separation from service” under
Section 409A of the Code which shall only occur if any services which the
employee may continue to provide to Masco or the company as an employee or as a
consultant after termination of employment are not in excess of 49% of the
employee’s prior service level, all as determined in accordance with the
regulations under Section 409A of the Code.

 

9.7                               Change of Control shall be deemed to have
occurred if, during any period of twelve consecutive calendar months, the
individuals who at the beginning of such period constitute Masco’s Board of
Directors, and any new directors (other than Excluded Directors) whose election
by such Board or nomination for election by stockholders was approved by a vote
of at least a majority of the members of such Board who were either directors on
such Board at the beginning of the period or whose election or nomination for
election as directors was previously so approved, for any reason cease to
constitute at least a majority of the members thereof.  Excluded Directors are
directors whose election by the Board or approval by the Board for stockholder
election occurred within one year after any “person” or “group of persons” as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 commencing a tender offer for, or becoming the beneficial owner of,
voting securities representing 30 percent or more of the combined voting power
of all outstanding voting securities of Masco, other than pursuant to a tender
offer approved by the Board prior to its commencement or pursuant to

 

14

--------------------------------------------------------------------------------


 

stock acquisitions approved by the Board prior to their representing 30 percent
or more of such combined voting power.

 

9.8                               Deferred Compensation Trust shall mean any
trust created by Masco to receive the deposit referred to in clause (a)(ii) of
paragraph 4.5.

 

9.9                               Beneficiary shall mean the person or persons
designated by an employee under the applicable provisions of the Qualified
Plans.

 

9.10                        Gross-Up Amount (i) shall be determined if any
payment or distribution by Masco to or for the employee’s benefit, whether paid,
distributed, payable or distributed or distributable pursuant to the terms of
this Plan, any stock option or stock award plan, retirement plan or otherwise
(such payment or distribution, other than an Excise Tax Adjustment Payment under
clause (ii), is referred to herein as a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision) or
any interest or penalties with respect to such excise tax (such excise tax
together with any such interest or penalties are referred to herein as the
“Excise Tax”), and (ii) shall mean an additional payment (the “Excise Tax
Adjustment Payment”) in an amount such that after subtracting from the Excise
Tax Adjustment Payment the employee’s payment of all applicable Federal, state
and local taxes (computed at the maximum marginal rates and including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed upon the Excise Tax Adjustment Payment, the balance will be equal to
the Excise Tax imposed upon the Payments.  All determinations required to be
made with respect to the “Gross-Up Amount”, including whether an Excise Tax
Adjustment Payment is required and the amount of such Excise Tax Adjustment
Payment, shall be made by PricewaterhouseCoopers LLP, or such national
accounting firm as Masco may designate prior to a Change of Control, which shall
provide detailed supporting calculations to Masco and the employee.  Except as
provided in clause (e) of paragraph 4.5, all such determinations shall be
binding upon the employee, Masco and the company.

 

9.11                        Present Value of future benefits means the
discounted present value of those benefits (including therein the benefits, if
any, the employee’s Beneficiary would be entitled to receive under this Plan
upon the employee’s death), using the UP-1984 Mortality Table and discounted by
the interest rate used, for purposes of determining the present value of a lump
sum distribution on plan termination, by the  PBGC on the first day of the month
which is four months prior to the month in which a Change of Control occurs (or
if the PBGC has ceased publishing such interest rate, such other interest rate
as Masco’s Board of Directors deems is an appropriate substitute). The above
PBGC interest rate is intended to be

 

15

--------------------------------------------------------------------------------


 

determined based on PBGC methodology and regulations in effect on September 1,
1993 (as contained in 29 CFR Part 2619).

 

9.12                        PBGC shall mean the Pension Benefit Guaranty
Corporation.

 

9.13                        Control Change shall be deemed to have occurred if,
during any period of twenty-four consecutive calendar months, the individuals
who at the beginning of such period constitute Masco’s Board of Directors, and
any new directors (other than Excluded Directors) whose election by such Board
or nomination for election by stockholders was approved by a vote of at least
two-thirds of the members of such Board who were either directors on such Board
at the beginning of the period or whose election or nomination for election as
directors was previously so approved, for any reason cease to constitute at
least a majority of the members thereof.  Excluded Directors are directors whose
election by the Board or approval by the Board for stockholder election occurred
within one year after any “person” or “group of persons” as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 commencing a
tender offer for, or becoming the beneficial owner of, voting securities
representing 25 percent or more of the combined voting power of all outstanding
voting securities of Masco, other than pursuant to a tender offer approved by
the Board prior to its commencement or pursuant to stock acquisitions approved
by the Board prior to their representing 25 percent or more of such combined
voting power.

 

9.14                        Covered Benefits.  See paragraph 3.5.

 

16

--------------------------------------------------------------------------------


 

SECTION 10

EXECUTION

 

IN WITNESS WHEREOF, Masco Corporation has caused this amended and restated Plan
to be executed effective as of December 22, 2010.

 

 

Masco Corporation

 

 

 

 

 

 

By:

/s/ JOHN G. SZNEWAJS

 

 

John G. Sznewajs

 

Its:

Vice President, Treasurer and

 

 

Chief Financial Officer

 

 

 

 

 

 

Date:

December 27, 2010

 

 

 

 

17

--------------------------------------------------------------------------------

 

APPENDIX A — As Amended Effective January 1, 2010

 

QUALIFIED PLANS LIST

MASCO CORPORATION

 

DEFINED BENEFIT QUALIFIED PENSION PLANS (Frozen Effective January 1, 2010)

 

DEFINED CONTRIBUTION QUALIFIED PROFIT SHARING PLANS

 

 

 

 

 

Masco Corporation Pension Plan

 

Masco Building Products Corporation

 

 

 

Salaried Retirement Plan

 

 

 

 

 

Arrow Fastener Co., Inc.

 

Masco Corporation Future Service Profit

 

Employees’ Pension Trust

 

Sharing Plan

 

 

 

 

 

 

 

Masco Corporation Master Defined

 

 

 

Contribution Plan

 

 

 

DEFINED CONTRIBUTION QUALIFIED

401(k) SAVINGS PLAN

 

Masco Corporation 401(k) Plan

 

--------------------------------------------------------------------------------
